NOT RECOMMENDED FOR FULL TEXT PUBLICATION
                             File Name: 08a0737n.06
                             Filed: December 3, 2008

                                          Nos. 07-4030

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


HEARTWOOD, et al.,                                 )
                                                   )
       Plaintiffs-Appellants,                      )
                                                   )
v.                                                 )   ON APPEAL FROM THE UNITED
                                                   )   STATES DISTRICT COURT FOR THE
                                                   )   SOUTHERN DISTRICT OF OHIO
DIRK KEMPTHORNE, et al.,                           )
                                                   )
       Defendants-Appellees.                       )
                                                   )
                                                   )
_____________________________________              )


       BEFORE: COLE, CLAY, Circuit Judges; RUSSELL, District Judge.*

       RUSSELL, District Judge. Heartwood and Kentucky Heartwood (“Heartwood”) appeal

the district court’s order granting summary judgment in favor of the United States Fish and Wildlife

Service (“FWS”) and the United States Forest Service (“Forest Service”). This case concerns three

Biological Opinions issued by the FWS pursuant to Section 7 of the Endangered Species Act, 16

U.S.C. § 1536. If a federal agency action “may affect” an endangered species, the agency is required

to formally consult with the FWS. 16 U.S.C. § 1536(a)(2); 50 C.F.R. § 402.14(a). At the conclusion

of the consultation process, the FWS issues a Biological Opinion assessing whether the proposed

action is likely to jeopardize the continued existence of the endangered species. 16 U.S.C. §

       *
        The Honorable Thomas B. Russell, United States District Judge for the Western District
of Kentucky, sitting by designation.
1536(b)(3)(A); 50 C.F.R. § 402.14(g)(4). The Biological Opinions at issue analyzed the impact of

the Forest Service’s proposed land and resource management plans for the Jefferson, Pisgah, and

Daniel Boone National Forests, and concluded that the plans were not likely to jeopardize the

continued existence of the Indiana bat, an endangered species. Heartwood filed a complaint in

federal district court, alleging that the Biological Opinions violated the Endangered Species Act, 16

U.S.C. § 1531, et seq., and the Administrative Procedures Act 5 U.S.C. § 701, et seq. The parties

filed cross-motions for summary judgment, resulting in the denial of Heartwood’s motion for

summary judgment, and the granting of the FWS and Forest Service’s motion.

        We review the district court’s decision granting summary judgment de novo, applying the

appropriate standard of review to the agency action. Steeltech, Ltd. v. EPA, 273 F.3d 652, 655 (6th

Cir. 2001). We will set aside an agency’s decision only if it is “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with the law.” 5 U.S.C. § 706(2)(A).

        After carefully reviewing the record, the applicable law, the parties' briefs and counsels'

arguments, we find that the district court did not err in granting summary judgment in favor of the

FWS and the Forest Service. The district court carefully examined Heartwood’s allegations, the

FWS’s obligations under the Endangered Species Act, and the administrative record. The district

court then correctly found that there is no evidence in the record which would show that the FWS

acted arbitrarily and capriciously or failed to act in accordance with the law in determining that

Forest Service’s proposed actions were not likely to jeopardize the continued existence of the Indiana

bat. Given the district court’s comprehensive analysis, the issuance of a detailed opinion is

unnecessary. We therefore AFFIRM the district court's granting of summary judgment for the

reasons stated in the district court's order.